Citation Nr: 0603022	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for residuals of a 
right foot trauma.

4.  Entitlement to service connection for labyrinthitis.

5.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a lumbar spine 
disability.

6.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat
INTRODUCTION

The veteran had active military service which included a 
period from November 1990 to April 1991.

The claims for service connection listed on the title page 
were previously remanded by the Board of Veterans' Appeals 
(Board) in June 2000.  The claim for a higher rating for a 
lumbar spine disability arises from a December 1999 rating 
decision.  The veteran filed a notice of disagreement in July 
2000, the RO issued a statement of the case in August 2000, 
and the veteran perfected his appeal in September 2000.    

At the time of a Board remand in September 2003, the veteran 
had also perfected an appeal for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  By a February 2005 rating decision, the 
RO (in pertinent part) granted entitlement to a TDIU.  Having 
been fully satisfied, this claim is no longer on appeal and 
will not be further discussed.


FINDINGS OF FACT

1.  In an October 2000 written statement, the veteran 
indicated that he wanted to withdraw claims for service 
connection for a skin disorder, an eye disability, residuals 
of a right foot trauma, labyrinthitis, and a cervical spine 
disability, to include as secondary to a lumbar spine 
disability; this request was received by the Board prior to 
the promulgation of a decision on these claims.  

2.  In a June 2005 written statement, the veteran indicated 
that he wanted to "cancel" the appeal relating to his 
lumbar spine disability and in a January 2006 memorandum, his 
representative confirmed that the veteran wished to withdraw 
this appeal in its entirety; this request was received by the 
Board prior to the promulgation of a decision on this claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for service 
connection for a skin disorder, an eye disability, residuals 
of a right foot trauma, labyrinthitis, and a cervical spine 
disability, to include as secondary to a lumbar spine 
disability, have been met and the veteran's appeals on these 
claims are dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2005).

2.  The criteria for withdrawal of the claim for a rating in 
excess of 40 percent for a lumbar spine disability have been 
met and the veteran's appeal on this claim is dismissed.  
38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2000, the RO certified as being on appeal claims 
for service connection for a skin disorder, an eye 
disability, residuals of a right foot trauma, labyrinthitis, 
and a cervical spine disability, to include as secondary to a 
lumbar spine disability.  The veteran withdrew these claims 
in an October 2000 written statement.  This statement was 
received by the Board prior to the promulgation of a decision 
on these claims.  

In June 2002, the RO (in pertinent part) certified as being 
on appeal a claim for a rating in excess of 40 percent for a 
lumbar spine disability.  In a June 2005 written statement, 
the veteran indicated that he wanted to "cancel" this 
appeal and in a January 2006 memorandum, his representative 
confirmed that the veteran wished to withdraw this appeal in 
its entirety.  This request was received by the Board prior 
to the promulgation of a decision on this claim.  

As a result of these withdrawals, no allegations of error of 
fact or law concerning the claims remain before the Board.  
Consequently, the veteran's appeals as to these issues are 
dismissed without prejudice.  See 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.204.

ORDER

The claim for service connection for a skin disorder is 
dismissed without prejudice.

The claim for service connection for an eye disability is 
dismissed without prejudice.

The claim for service connection for residuals of a right 
foot trauma is dismissed without prejudice.

The claim for service connection for labyrinthitis is 
dismissed without prejudice.

The claim for service connection for a cervical spine 
disability, to include as secondary to a lumbar spine 
disability, is dismissed without prejudice.

The claim for a rating in excess of 40 percent for a lumbar 
spine disability is dismissed without prejudice.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


